DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 02/04/2021 and amendment on 11/20/2020 amending Claims 1 and 12. Claims 1-13 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2; and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Ress (US 6,273, 671) and further in view of Greene (2005/0056724).

Regarding Claim 1: Jones discloses  a device (12; Fig.2) for  rapid reactivation (See Fig. 4, annotated figure 760’, and Col. 3 L. 39-50 wherein the engine is started in less than 10 2 ; Fig. 3) to said pneumatic turbine, - a controlled fast-opening pneumatic valve (46; Fig. 3) arranged on the pneumatic circuit between said storage and said pneumatic turbine (see Fig. 3) and suitable for being on demand placed at least in an open position in which the gas can supply said pneumatic turbine (Col. 3 L. 39-43), thus allowing reactivation of said turbine engine during said emergency (Col. 3 L. 42-50), or in a closed position in which said pneumatic turbine is no longer supplied with the pressurized gas (Col. 3 L. 39-50 if the valve is placed in the open position the valve was  before in the closed position and not supplying the pressurized gas).

Jones is silent regarding the turbine engine having a pneumatic turbine and a compressor.
However, Ress teaches a gas turbine engine (30; Fig. 1; Col. 2 L. 40-43) having an axial compressor (“axial compressor” Col. 4 L. 45-47, i.e. what is used as a pneumatic turbine in Jones) and a centrifugal compressor (“centrifugal compressor” Col. 4 L. 45-47; 102 Figs. 2-5).


	Jones in view of Ress is silent regarding the turbine engine being a turbine engine for a helicopter.
However, Greene teaches a similar gas turbine engine as Jones (see 20; Fig. 2) that is used for helicopter (see Fig. 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress to incorporate the teachings of Greene   to have the aircraft being an helicopter and the aircraft turbine engine being an helicopter turbine engine. Doing so would enable to use shaft power provided by the engine to provide propulsion and/or lift to the aircraft.

Regarding the functional language “for rapid reactivation” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempt to define the invention by what it does rather than what it is

    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale


Regarding Claim 2: Jones in view of Ress and further in view of Greene teaches all the limitations of Claim 1, as stated above, and Jones further discloses a pressure reducer (48; Fig. 3) arranged on said pneumatic circuit between said pneumatic valve and said pneumatic turbine (see Fig.3 and annotated figure 760’) and configured to regulate a pressure of said gas supplying said pneumatic turbine (the pressure regulator 48 will necessarily regulate the pressure of the gas supplied)

Regarding Claim 12: Jones discloses a method for a reactivation (the start system 12 discloses the method of operation) of a turbine engine (gas turbine, not numbered, see Title)) of an aircraft (100; Fig. 1), the method comprising during an emergency (See Fig. 4, annotated figure 760’, and Col. 3 L. 39-50 wherein the engine is started in less than 10 seconds which corresponds to Applicant Specification see Para. 4 P. 2):  4- a step of controlling the opening (Col. 3 L. 39-50) of a pneumatic valve  (46; Fig. 3) arranged on a pneumatic circuit (see annotated figure 760’) between a pneumatic storage (36; Fig. 3) and a pneumatic turbine (see annotated figure 760’) mechanically connected (see annotated figure 760’) to said turbine engine, the turbine engine comprising a combustion chamber (20; Fig. 4) and a turbine (30; Fig. 4)
 - a step of conveying pressurized gas taken off to said pneumatic turbine (Col. 3 L. 39-50), - a step of transformation, by said pneumatic turbine, of pneumatic power of said pressurized gas into mechanical power in order to reactivate the turbine engine during said emergency (see Col. 3 L. 39-50 wherein the compressed gas from 36 impinge the blades of the pneumatic motor to provide rotation of the rotor and reactivation of the engine.)
Jones is silent regarding the turbine engine having a pneumatic turbine and a compressor.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of  Ress  to add to the turbine engine a supplementary compressor. Doing so would enable to further increase compression and thus have a more efficient engine.

 	Jones in view of Ress is silent regarding the turbine engine being a turbine engine for a helicopter.
However, Greene teaches a similar gas turbine engine as Jones and Ress (see 20; Fig. 2) that is used for a helicopter (see Fig. 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress to incorporate the teachings of Greene to have the aircraft being an helicopter and the aircraft turbine engine being an helicopter turbine engine. Doing so would enable to use shaft power provided by the engine to provide propulsion and/or lift to the aircraft.

Regarding Claim 13: Jones in view of Ress and further in view of Greene teaches all the limitations of Claim 1, as stated above, and Jones further discloses the pneumatic turbine mechanically connected (see annotated figure 760’) to said turbine engine rotates said turbine engine and ensures the rapid reactivation thereof in less than 10 seconds during said emergency .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ress, in view of Greene, and further in view of Taig (UK 1,032,392). 

	Regarding Claim 3: Jones in view of Ress and further in view of Greene teaches all the limitations of Claim 1 as stated above, but is silent regarding the pneumatic turbine being mechanically connected to the turbine engine by means of at least one free-wheel.
	However, Taig a similar system for starting a turbine engine (301, Fig. 1) for an helicopter (see Col. 1 L. 24-29) , having pneumatic turbine (303, Fig. 1) connected to the turbine engine (301, Fig. 1) by means of at least one free-wheel (311 and 322, Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress and further in view of Greene to incorporate the teachings of Taig to have the pneumatic turbine being mechanically connected to the turbine engine by means of at least one free-wheel. Doing so would provide acceleration to the engine by the pneumatic turbine and not having the pneumatic turbine slowing down the engine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ress, in view of Greene, and further in view of Finney (US 2013/0031912).

Regarding Claim 5: Jones in view of Ress and further in view of Greene teaches all the limitations of Claim 1 as stated above, but is silent regarding the pneumatic turbine comprising a low-pressure supply socket configured so as to be able to carry out an integrity test on the kinematic chain formed by the pneumatic turbine and the free-wheel.
However, Finney teaches a device for the rapid reactivation (10; [0009]; and Fig. 1) of a turbine engine (11; [0009]; Fig. 1) comprising: a pneumatic turbine (34; [0009]; and Fig. 1) mechanically connected to said turbine engine (see Fig. 1 and [0012]) so as to be able to rotate it and ensure reactivation thereof ( see [0012]); a pneumatic storage (39; [0012]; Fig. 1) connected to said pneumatic turbine by means of a pneumatic circuit (36 and elements operatively connected thereto; [0009]; and Fig. 1) for supplying pressurized gas (compressed-air, not numbered, [0012]), to said pneumatic turbine (see Fig. 1) ; wherein the pneumatic turbine includes a low-pressure supply socket configured so as to be able to carry out an integrity test on the kinematic chain formed by the pneumatic turbine  and the free-wheel ( “ pneumatic power may be provided to air turbine starter 34 [i.e. pneumatic turbine] by external pneumatic source 50 [… that] may be provided in conjunction with [… the] pneumatic power provided by compressor 38[i.e. provided at a lower pressure than the pressurized gas received by the pneumatic turbine, the pneumatic turbine receiving the conjunction of pressurized gases provided by the compressor 38 and the external pneumatic source 50]” which necessary teaches that the  pneumatic turbine includes a low-pressure socket to receive pneumatic force from the external pneumatic source 50 and operate the pneumatic turbine and element mechanically connected thereto, i.e. kinematic chain, for starting the turbine 11, i.e. carry out an integrity test on a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress and further in view of Greene to incorporate the teachings of Finney to have said pneumatic turbine comprising a low-pressure supply socket configured so as to be able to carry out an integrity test on the kinematic chain formed by the pneumatic turbine and the free-wheel. Doing so would enable to start and a fortiori to test the device for the rapid reactivation via an external pneumatic source positioned on the ground, as recognized by Finney, see Col. 5 L. 51-55.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ress, in view of Greene, and further in view of Barbeau (US 4,434,621).

Regarding Claim 6: Jones in view of Ress and further in view of Greene teaches all the limitations of Claim 1 as stated above, and Jones further discloses the pneumatic valve  being controlled for opening by a pyrotechnic equipment (“the pyro-actuated valve 46” see Col. 1 L. 64-66)
 but is silent regarding said pneumatic valve being controlled for position by electronic equipment.
However, Barbeau teaches a pressurized gas circuit (11, 13, and 15; Fig. 1; Col. 3 L. 11) for a gas turbine engine (1; Fig. 1; Col. 3 L. 7-8) having a pressurized reservoir (3; Fig. 1, “pressurization of the tank 3”, see Col 3 L. 15) and a valve (14; Fig. 1; Col. 3 L. 12), wherein the valve is controlled for position by electronic equipment (“conventional means such as […] 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress and further in view of Greene to incorporate the teachings of  Barbeau to have said pneumatic valve being controlled for position by electronic equipment and controlled for opening by a pyrotechnic equipment. Doing so would enable to easily and precisely control and adjust the opening of the pneumatic valve and a fortiori to easily and precisely control and adjust the flow of the pressurized gas due to the electronic equipment; as well as to minimize the number devices/elements used to actuate the gas turbine by connecting the pyrotechnic equipment to a necessarily present ignition equipment of the gas turbine, as recognized by Barbeau, see Col. 5 L. 51-55.


Claims 7; 9; and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marconi (US 2013/219905) in view of Jones, in view of Ress, and further in view of Greene.

	Regarding Claim 7: Marconi discloses an architecture (architecture, not numbered; Abstract) of a propulsion system of a multi-engine helicopter (twin engine helicopter, see Abstract) comprising at least two turbine engines (1 and 2; Fig. 2) connected to a power transmission unit (3, Fig. 2), comprising: - at least one turbine engine among said at least two 
 - at least one device for said reactivation of the hybrid turbine engine (U2, Fig. 2, [0069]), suitable for being able to bring said hybrid turbine engine out of said standby regime and to reach a so-called nominal regime in which said hybrid turbine engine supplies mechanical power to said power transmission unit (see [0069] wherein after U2 is triggered the helicopter operates in twin-engine mode). 
	Marconi is silent regarding the at least one device for said reactivation being according to claim 1.
	However, Jones in view of Ress, and further in view of Greene teaches a reactivation device for gas turbine according to claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marconi to have the at least one device for said reactivation being according to claim 1. Doing so would enable to restart the engine in less than 10 seconds as well as to provide a highly reliable, inexpensive starting system, as recognized by Jones (see Fig. 4 and Col.. 1 L. 47-49).

	Regarding Claim 9:  Marconi discloses an architecture (architecture, not numbered; Abstract) of a propulsion system of a multi-engine helicopter (twin engine helicopter, see 
- at least one turbine engine among said at least two turbine engines, referred to as the at least one hybrid turbine engine (2, Fig. 1), said hybrid turbine engine being able to function in at least one standby regime (engine 2 not functioning see [0064]) during a stabilized flight (“phases B and E”, see [0059-60])  of the helicopter, the remaining turbine engine(s) functioning alone during this stabilized flight (see [0059-60] and [0069] wherein one turbo-engine 1 or 2 operates), 
- at least one device for the reactivation of the at last one hybrid turbine engine (U2, Fig. 2, [0069]),, suitable for being able to bring said hybrid turbine engine out of said 3standby regime and to reach a so-called nominal regime in which it supplies mechanical power to said power transmission unit (see [0069] wherein after U2 is triggered the helicopter operates in twin-engine mode).
	Marconi is silent regarding the at least one device for said reactivation being according to claim 1 and the at least one hybrid turbine engine comprises two hybrid turbine engines and the at least one device for reactivation comprises two devices for said reactivation, each hybrid turbine engine of said two hybrid turbine engines being associated with a dedicated device for said reactivation of said two devices for said reactivation.
However, Jones in view of Ress, and further in view of Greene teaches a reactivation device for gas turbine according to claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marconi to have the at least one device for said reactivation being according to claim 1.  Doing so would enable to restart the 
In addition, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Marconi such that the at least one hybrid turbine engine comprises two hybrid turbine engines and the at least one device for reactivation comprises two devices for said reactivation, each hybrid turbine engine of said two hybrid turbine engines being associated with a dedicated device for said reactivation of said two devices for said reactivation because to do so would be simply duplicating the components already present in the prior art with the expected result of providing redundancy.

	Regarding Claim 11: Marconi in view of Jones, in view of Ress and further in view of Greene teaches all the limitations of Claim 7 and Marconi further teaches the architecture comprised in a helicopter (helicopter, not numbered, Abstract) with propulsion system (see Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marconi in view of Jones, in view of Ress, in view of Greene, and further in view of Dmitroff (US 2,970,440).

	Regarding Claim 10: Marconi discloses an architecture (architecture, not numbered; Abstract) of a propulsion system of a multi-engine helicopter (twin engine helicopter, see 
 	Marconi is silent regarding the at least one device for said reactivation being according to claim 1 and the at least one hybrid turbine engine comprises two hybrid turbine engines and the at least one device for  said reactivation comprises a single device for reactivation that comprises two pneumatic turbines, each pneumatic turbine of the two pneumatic turbines being connected to a respective hybrid turbine engine of the two hybrid turbine engines, said pneumatic valve being a three-way valve controlled so as to orient the gas to said each pneumatic turbine of the hybrid turbine engine to be reactivated.
	However, Jones in view of Ress, and further in view of Greene teaches a reactivation device for gas turbine according to claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marconi to have the at least one device for said reactivation being according to claim 1.  Doing so would enable to restart the 
However, Dmitroff teaches an architecture (architecture of power plant, not numbered, Col. 2 L. 4; and Figs. 1-2) of a propulsion system (power plant, not numbered, Col. 2 L. 4; and Figs. 1-2) of a multi-engine helicopter (“helicopter having a power plant with two jet engines”, Col. 1 L. 64-66; and Fig. 1) comprising: two hybrid  turbine engines ( 4 and 6; Col. 2 L. 6; and Fig. 2) connected to a power transmission unit (power transmission system, not numbered, Col. 2 L. 11-19) and a single rapid reactivation device (starting system, not numbered; Col. 1 L. 67-68; and Fig. 2 ) that comprises two pneumatic turbines (30 and 32; Col. 2 L. 28), each pneumatic turbine of the two pneumatic turbines being connected to a respective hybrid turbine engine of the two hybrid turbine engines (see Fig. 2),  and a three-way valve (46; Col. 2 L. 36; and Fig. 2) controlled so as to orient the gas to said each pneumatic turbine of the hybrid turbine engine to be reactivated (see Col. 2 L. 34-39 and Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marconi in view of Jones to incorporate the teachings of  Dmitroff to have the at least one hybrid turbine engine comprises two hybrid turbine engines and the at least one reactivation device comprises a single rapid reactivation device that comprises two pneumatic turbines, each pneumatic turbine of the two pneumatic turbines being connected to a respective hybrid turbine engine of the two hybrid turbine engines, said pneumatic valve being a three-way valve controlled so as to orient the gas to said each pneumatic turbine of the hybrid turbine engine to be reactivated. Doing so would enable to start the two hybrid turbine engine independently while minimizing the number of .
	
Allowable Subject Matter
	Claim 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant’s arguments filed 11/20/2020 with respect to Claims 1 and 12 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741